Name: Council Regulation (EEC) No 3955/92 of 21 December 1992 concerning the conclusion on behalf of the European Economic Community of an Agreement establishing an International Science and Technology Centre between the United States of America, Japan, the Russian Federation and, acting as one Party, the European Atomic Energy Community and the European Economic Community
 Type: Regulation
 Subject Matter: technology and technical regulations;  European construction;  research and intellectual property;  world organisations;  political geography;  cooperation policy
 Date Published: nan

 31.12.1992 EN Official Journal of the European Communities L 409/1 COUNCIL REGULATION (EEC) NO 3955/92 of 21 December 1992 concerning the conclusion on behalf of the European Economic Community of an Agreement establishing an International Science and Technology Centre between the United States of America, Japan, the Russian Federation and, acting as one Party, the European Atomic Energy Community and the European Economic Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the conclusion on behalf of the European Economic Community of the Agreement establishing an International Science and Technology Centre between the United States of America, Japan, the Russian Federation and, acting as one Party, the European Atomic Energy Community and the European Economic Community will help to achieve the Community's objectives; whereas the Treaty does not provide, for the adoption of this Regulation, powers other than those of Article 235, HAS ADOPTED THIS REGULATION: Article 1 The Agreement establishing an International Science and Technology Centre between the United States of America, Japan, the Russian Federation and, acting as one Party, the European Atomic Energy Community and the European Economic Community, together with the Community Declaration relating to Article I, are hereby approved on behalf of the European Economic Community. The texts of the Agreement and the Declaration are attached to this Regulation. Article 2 The President of the Coucil shall, on behalf of the European Economic Community, give the notification provided for in Article XVIII of the Agreement (2). Article 3 1. The Community shall be represented on the Governing Board of the International Science and Technology Centre (hereinafter referred to as the Centre) by the Presidency of the Council and by the Commission, which shall each appoint one Board member. 2. The Commission shall be generally responsible for the management of matters concerning the Centre. The Council shall be kept fully informed, in good time before meetings of the Governing Board of the Centre, concerning the matters to be discussed at such meetings and the Commission's intentions in this regard. Without prejudice to paragraph 3, the Commission shall expresss the Communities' position to the Governing Board. 3. For matters falling under Article III (v), Articles V and XIII, the Communities' position shall be determined by the Council and expressed as a general rule by the Presidency, unless otherwise decided by the Council. For matters falling under Article IV B (i) and (v) and Article IV E, the Communities' position shall be determined by the Council and expressed as a general rule by the Commission, unless otherwise decided by the Council, and more particularly in areas where experience and expertise are to be found chiefly in the Member States. 4. In determining the Communities' position as provided for in paragraph 3, the Council shall act by qualified majority. In taking any decision whereby, pursuant to the preceding paragraph, the Communities' position shall be expressed, contrary to the general rule, by the Commission, or, as the case, may be, by the Presidency, the Council shall act by simple majority. 5. Decisions on projects financed or co-financed by the Communities will be taken pursuant to, and in accordance with the procedure laid down in, Regulation (EEC) No 2157/91 (3) or any successor thereof. 6. The Communities shall be represented on the Scientific Advisory Committee set up by Article IV D of the Agreement by appropriate experts appointed by the Council on the basis of a list proposed by the Commission and containing the names put forward by the Member States. Article 4 The Centre shall have legal personality and enjoy the most extensive legal capacity accorded to legal persons under laws applicable in the Communities and, in particular, may contract, acquire or dispose of movable and immovable property and be a party to legal proceedings. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communites. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1992. For the Council The President D. HURD (1) OJ No C 337, 21. 12. 1992. (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council. (3) JO No L 201, 24. 7. 1991, p. 2.